            Case 1:21-cv-00189-RA Document 32 Filed 09/10/21 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 9/10/2021


 THE PEOPLE OF THE STATE OF NEW
 YORK by LETITIA JAMES, Attorney
 General of the State of New York,

                              Plaintiff,
                                                               No. 21-CV-00189 (RA)
                         v.
                                                                       ORDER
 DIOCESE OF BUFFALO, RICHARD J.
 MALONE, EDWARD M. GROSZ, and
 EDWARD B. SHARFENBERGER, in his
 capacity as Apostolic Administrator for the
 Diocese of Buffalo,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         This case is hereby stayed until further notice.



SO ORDERED.

Dated:      September 10, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
